Citation Nr: 9908744	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-26 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for impaired vision.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a kidney disorder.

5.  Entitlement to service connection for malaria.

6.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946 and from July 1946 to April 1949.

This matter was currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1997, the Board remanded this case to the RO for 
additional development.  

At the hearing held before the undersigned in July 1998, the 
veteran submitted additional medical records.  The veteran at 
that time submitted a written waiver of RO consideration of 
the additional evidence.  Accordingly, the Board may proceed 
with the adjudication of these claims.


FINDING OF FACT

The claims of entitlement to service connection for 
hypertension, impaired vision, hearing loss, a kidney 
disorder, malaria, and arthritis are not meritorious on their 
own or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
hypertension, impaired vision, hearing loss, a kidney 
disorder, malaria, and arthritis are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service personnel records make no reference to combat or 
combat-related activities.  However, the veteran does have a 
period of recognized guerrilla service in the Philippines 
during World War II.  At his discharge evaluation in February 
1946, the veteran made no reference to any disability.  His 
respiratory system, eyes, bones, joints and muscles were all 
found to be normal.  Blood pressure was 138 systolic and 90 
diastolic (138/90).  The veteran's pulse was found to be 
"rapid" but no disability or hypertensive condition was 
diagnosed.  The veteran's uncorrected vision was found to be 
"20/20."  A hearing test revealed a "15/15" for both ears.  
Thus, hearing results at service separation were considered 
"normal."  Smith v. Derwinski, 2 Vet. App. 137, 138 and 140 
(1992).  Neither the veteran nor the physician who performed 
the separation evaluation made reference to hypertension, 
impaired vision, hearing loss, a kidney disorder, malaria, or 
arthritis.  

The veteran filed his initial claim for VA compensation in 
April 1994, approximately 45 years after his discharge from 
active service.  At that time, he made reference solely to 
the issue of entitlement to service connection for malaria.  
Subsequent issues were raised by the veteran after April 
1994.

In July 1994, the RO requested from the veteran medical 
evidence of continuity of treatment for the claimed 
disabilities from the date of his discharge from active 
service to the present.  Copies of actual treatment records 
were requested.  In May 1994, the veteran noted treatment at 
a VA Medical Center (VAMC) in 1994.  No reference to any 
medical record before this date was made.  In August 1994, 
the RO received all available service personnel records from 
the National Personnel Records Center (NPRC).  The pertinent 
medical records have been cited above.

In a statement received at the RO in August 1994, the veteran 
noted his combat experiences during World War II.  He also 
indicated treatment for the disabilities at issue from 1994 
to the present.  No reference was made to available medical 
records from 1949 to 1993.

Additional medical records were obtained by the RO.  These 
medical records make reference to the veteran's disabilities.  
However, no health care provider associates any of these 
disabilities with the veteran's active service.  In August 
1994, Elma Rapinan, M.D., noted that he had joined the 
Department of Agrarian Reform as a clinic physician in 
September 1973 and that he has known the veteran to be 
hypertensive.  Records at his clinic indicated that the 
veteran's blood pressure ranged from 140/90 to 180/110.  It 
was noted that when the veteran retired from the Department 
in November 1984, he was still hypertensive.  Dr. Rapinan 
does not indicate when the veteran was diagnosed with 
hypertension.

In April 1994, the veteran noted sporadic treatment of back 
pains and hypertension from 1946 to 1994.  An additional 
attempt by the RO to obtain additional service medical 
records was unsuccessful.  A May 1994 hospitalization report 
indicates treatment for hypertension.  At that time, it was 
noted that the veteran had been hypertensive for many years.  
Malaria during World War II was also indicated, without 
recurrences.  No surgery or "significant injuries or other 
illnesses" were noted.  A physical examination failed to 
diagnose the veteran with impaired vision, hearing loss, a 
kidney disorder, the residuals of malaria, or arthritis.

In August 1995, the RO requested from the veteran the 
complete name of the unit he was assigned during his active 
service in World War II.  Additional information was obtained 
by the veteran.  However, an additional attempt by the RO to 
obtain more service medical records was unsuccessful.  The RO 
was able to obtain service medical records from the veteran's 
active service in the Philippine military.  These medical 
records included physical examinations dated in February 
1955, April 1957, and May 1961.  The veteran's condition 
during these evaluations was found to be normal.  Under his 
medical history, the examiners noted "nothing of 
importance."  Whispered voice testing was "15/15" and the 
veteran's ears, respiratory system, bones, joints, and 
muscles were all found to be normal.  Neither the veteran nor 
his physicians noted hypertension, impaired vision, hearing 
loss, a kidney disorder, malaria, or arthritis.  None of 
these medical records associates the veteran's disabilities 
with his active service.  

At a hearing held before a Member of the Board in April 1997, 
the veteran noted treatment before his discharge from active 
service at Fort William [McKinley] for a high fever.  At that 
time, the veteran indicated that these medical records were 
unavailable.  The veteran testified that his "malaria [was] 
gone."

In August 1997, the Board noted that the veteran had 
testified at a hearing in April 1997.  However, much of the 
testimony could not be transcribed, apparently because it was 
inaudible and a part of the proceedings did not record at 
all.  By letter dated in July 1997, the Board advised the 
veteran that a complete transcript of his hearing was 
unavailable and that he was entitled to another hearing.  He 
responded later that month, requesting a new hearing.  
Accordingly, the Board remanded this case in August 1997 for 
a hearing held before the undersigned in July 1998.

At the hearing held before the undersigned in July 1998, the 
veteran reiterated his previous contentions.  The undersigned 
must note that the transcription of the July 1998 hearing 
indicates that the veteran's testimony was partially 
inaudible.  This is consistent with the difficulties noted 
within the transcription of April 1997.  It appears that the 
transcriptionists have had difficulties in successfully 
transcribing the veteran's voice.  Fortunately, the veteran 
did submit additional argument and materials that supplement 
his claims.  At the hearing held before the undersigned, the 
veteran indicated that he was hospitalized for high blood 
pressure in 1946.  He noted hospitalization for seven days 
and continued treatment as an outpatient.  When specifically 
asked by his representative what treatment he underwent for 
his high blood pressure between 1949 and 1994, the veteran 
did not provide a specific answer to this question.  He did 
note treatment for high blood pressure from Dr. Rapinan.  

With regard to his claim of service connection for an eye 
disorder, the veteran appeared to indicate that his exposure 
to heavy smoke during his active service in World War II 
caused his eye disability.  He also appeared to associate his 
hearing loss with exposure to noise during his World War II 
service.  With regard to his arthritic condition, the 
veteran's representative specifically requested the veteran 
to indicate what physician had told him he had arthritis.  
The veteran did not directly respond to this question.  He 
appeared to indicate that he was first told he had arthritis 
in 1974.  However, once again, the veteran did not cite to 
the physician who had diagnosed him with arthritis.  In his 
closing remarks, the veteran contended that documents that 
would have supported his claim no longer exist because of the 
conditions that existed in the Philippines during World War 
II.  In statements and arguments submitted by the veteran in 
July 1998, the veteran reiterated his previous contentions.

Analysis

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The United States Court 
Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist in any further development of the claim.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medial records indicates that the veteran has 
been diagnosed with hypertension.  However, it is unclear if 
the veteran has ever been diagnosed with impaired vision, 
hearing loss, a kidney disorder, the residuals of malaria, or 
arthritis.  With regard to the second prong of the Caluza 
analysis, the service medical records that have been 
obtained, including, significantly, the veteran's discharge 
evaluation, are silent concerning a diagnosis of 
hypertension, impaired vision, hearing loss, a kidney 
disorder, malaria, or arthritis.

The veteran has provided some evidentiary assertions 
concerning symptoms he relates to the manifestations of these 
disorders during his service and post service.  While he is 
competent to describe events or symptomatic manifestations of 
a disorder that are perceptible to a lay party, the Court has 
made clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical knowledge, skill, expertise, 
training or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  In this case, the veteran is 
not competent to diagnose himself with hypertension, impaired 
vision, hearing loss, a kidney disorder, the residuals of 
malaria, and arthritis and then relate all of these 
conditions to unreported or undiagnosed disabilities during 
his active service.

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the veteran's hypertension or alleged impaired vision, 
hearing loss, kidney disorder, malaria, or arthritis with his 
active service.  If the service medical records do not show 
the claimed disability and there is no medical evidence to 
link a current disability with events in service or with a 
service-connected disability, the claim is not well grounded.

With respect to the application of 38 C.F.R. § 3.303(b) 
(1998) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  Thus, 
he cannot well ground his claims on the basis of continuity 
of symptomatology or chronicity.  Savage, supra.

With respect to the contention that not all medical records 
during the veteran's active service in World War II are 
available, the Board accepts the veteran's contention as 
correct.  While service personnel records do not indicate 
combat or combat-related citations, the veteran does have a 
period of recognized guerrilla service in the Philippines 
during World War II.  When a veteran's service medical 
records are unavailable, or partially unavailable, VA's duty 
to assist, and the Board's duty to provide reasons and bases 
for its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 7104(d)(1), 
5107(b) (West 1991)) are heightened.  See also Moore 
(Howard) v. Derwinski, 1 Vet.App. 401, 404 (1991).  However, 
while the veteran's allegations regarding injuries he 
sustained during active service may be assumed to be true 
under 38 C.F.R. § 3.304(d) (1998), the Board must find that 
he is not competent to associate his hypertension, alleged 
impaired vision, hearing loss, kidney disorder, malaria, and 
arthritis to his World War II service more than 50 years ago. 

With regard to the veteran's claim regarding hearing loss, if 
a disorder is a chronic disease of the nervous system, such 
as sensorineural hearing loss, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Entitlement 
to service connection for impaired hearing is subject to the 
additional requirement of 38 C.F.R. § 3.385 (1998), as 
amended, 59 Fed.Reg. 60560 (1994) (the Board notes that the 
wording of this regulation was changed, but the substance of 
the regulation was not changed), which provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

In the veteran's case, the testing obtained at the time of 
his separation from service clearly indicates normal hearing.  
This does not prohibit an award of service connection for 
bilateral hearing loss.  See Hensley v. Brown, 5 Vet. App. 
155 (1993).  However, as it appears that no health care 
provider has diagnosed the veteran with hearing loss and no 
health care provider has associated an alleged hearing loss 
to the veteran's active service, the undersigned must find 
the claim of entitlement to service connection for bilateral 
hearing loss to be not well grounded as a matter of law.  
Neither the service medical records nor the post service 
medical records support the veteran's claim.

While the veteran has been treated for some of the 
disabilities at issue since 1994, the evidence submitted by 
the veteran in support of his claims consists nearly entirely 
of his own statements.  However, the record does not reveal 
that the veteran or his representative possesses any medical 
expertise and they have not claimed such expertise.  Thus, 
the veteran's lay medical assertions, as well as those of his 
representative, to the effect that these disorders were 
caused by his active service have no probative value.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  On the issue of 
medical causation, the Court has been clear that "[l]ay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose . . ."  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

In this case, the veteran appears to indicate treatment for 
the disabilities at issue during his active service in World 
War II.  However, based on the veteran's testimony in July 
1998, the undersigned finds that the VA is not on notice of 
the existence of any evidence which exists that, if true, 
would make the veteran's claims for service connection 
plausible.  While the veteran has indicated medical records 
were prepared regarding treatment of his disability both 
during his active service and immediately following his 
active service, he has also indicated that these records are 
not available.  

Based on a detailed review of the veteran's statements and 
testimony, the undersigned has concluded that no available 
medical evidence cited by the veteran would support his 
claims.  Simply stated, he has provided no indication that 
any health care provider has ever associated any of the 
disabilities in question to his active service.  In making 
this determination, the Board has reviewed the veteran's 
extensive statements over the last five years.  None of these 
statements indicates medical evidence is available which 
would associate the current disabilities at issue with his 
active service in World War II over 50 years ago.  In making 
this determination, the Board must note the extensive efforts 
of the RO in attempting to obtain medical records in support 
of the veteran's claims.  The medical records obtained by the 
RO, however, rather than supporting the veteran's claims, 
support the denial of his claims.  This evidence includes 
service medical records from the veteran's service in the 
Philippine Army, including general medical evaluations made 
after the veteran's discharge from active service that make 
no reference to the disabilities at issue.  Based on the 
evidence and testimony supplied above, the Board finds no 
indication of any evidence which exists that, if true, would 
make the veteran's claims for service connection plausible.  
Accordingly, the claims are denied.  

In an April 1996 statement of the case, the RO found the 
claims of service connection for impaired vision, hearing 
loss, a kidney disorder, malaria, and arthritis, to be not 
well grounded.  The claim of service connection for 
hypertension was denied on the merits.  Although the Board 
has considered and denied the veteran's claim of service 
connection for hypertension on a ground different from that 
of the RO, which denied the claim on the merits, the Board 
finds that the veteran is not prejudiced by the Board's 
decision.  In assuming this claim to be well grounded, the RO 
accorded the veteran greater consideration than his claim in 
fact warranted under the circumstances.  See Bernard v. 
Brown, 4 Vet. App. 384.  In light of the implausibility of 
the veteran's claim of service connection for hypertension, 
the Board concludes that he has not been prejudiced by the 
decision to deny this appeal as not well grounded.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any obtainable evidence which exists that, if 
true, would make the claims for service connection plausible.  
The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and he has not indicated the existence of any obtainable 
post-service medical evidence that has not been obtained that 
would well ground his claims.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 (Fed. 
Cir. 1997). Accordingly, the claims are denied.

Finally, at the hearing held before the undersigned in July 
1998, it appears that the veteran's representative 
contemplated a request for a VA examination to determine the 
nature, extent, and the etiology of the disabilities at 
issue.  However, when asked specifically by the undersigned 
whether he was requesting an examination, the veteran's 
representative responded that he was "thinking about that."  
The representative provided no further elaboration.  
38 C.F.R. § 3.326 (1998) authorizes a VA examination when 
there is "a reasonable probability of a valid claim."  To 
the best of the Board's knowledge, the Court has not to date 
specifically addressed the question of whether the threshold 
requirement for a VA examination under 38 C.F.R. § 3.326 is 
lower than that provided for a well-grounded claim.  It would 
appear to the Board, however, that more weight must be given 
to the statutory requirement and that if the veteran has not 
presented a plausible claim that meets the basic elements of 
a well-grounded claim, he likewise has failed to present the 
"reasonable probability of a valid claim."   Accordingly, 
the Board finds that the veteran has not triggered the 
requirements of 38 C.F.R. § 3.326.


ORDER

The veteran, not having submitted well-grounded claims of 
entitlement to service connection for hypertension, impaired 
vision, hearing loss, a kidney disorder, malaria, and 
arthritis, the appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 


- 12 -


- 2 -


